Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with L.Sivik on 03/31/2022 and 04/19/2022.
The application has been amended as follows: 
Claims 2, 3, 22, 23 are cancelled.
Claim 8: ”The aptamer composition of claim 37, wherein said at least one oligonucleotide comprises non-natural nucleobases.”
Claim 9 depends on claim 8.
Claim 13 depends on claim 12.
Claim 18 depends on claim 17.
Claim 19 depends on claim 18.
Claim 21: “A personal care composition comprising at least one nucleic acid aptamer; comprising at least one oligonucleotide consisting of: deoxyribonucleotides, ribonucleotides, derivatives of deoxyribonucleotides, derivatives of ribonucleotides, and mixtures thereof; wherein said at least one nucleic acid aptamer has a binding affinity for one or more fungi species from the genus Malassezia wherein  at least one oligonucleotide is selected from the group consisting of SEQ ID NO: 1 to SEQ ID NO: 100 and comprising one or more personal care active ingredients.”
Claim 37: “An aptamer composition comprising at least one oligonucleotide consisting of: deoxyribonucleotides, ribonucleotides, derivatives of deoxyribonucleotides, derivatives of ribonucleotides, and mixtures thereof; wherein said aptamer composition has a binding affinity for one or more fungi species from the genus Malassezia wherein at least one oligonucleotide is selected from the group consisting of SEQ ID NO: 1 to SEQ ID NO: 100.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-35 directed to an invention non-elected with traverse in the reply filed on 09/22/2020. 
Claims 25-35 are cancelled. Authorization for cancellation was given in an interview with L.Sivik on 03/31/2022.

Allowable Subject Matter
Claims 7-21, 24, 36 and 37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635